Kixsey, C. J.
It appears a plea was filed stating a deficiency of assets, and by consent the matter was referred to auditors. Against a tribunal erected by themselves, the executors go before the [208] Orphans’ Court aud procure their accounts to be settled in a different manner, without notice to the opposite party. Indeed, if Brown had been notified, I do not know that it would have been incumbent on him to have attended. The executors now hold up this collateral settlement in bar of what the auditors have done. It is not to be countenanced; the plaintiffs are entitled to judgment.